Title: Thomas Jefferson to James Walker, 22 May 1813
From: Jefferson, Thomas
To: Walker, James


          Dear Sir Monticello May 22. 13.
          I recieved your former favor stating the prices of mill work, and finding that mr Brown’s bill was considerably different, I proposed to him to refer the bill to you, and to ask the favor of you to come and see the work and settle the prices between us. this favor I have now
			 to ask of you, and shall very gladly pay you for your time whatever you think proper. if you could name the day that would suit you, towards the latter part of next week, it would give me time to
			 notify him, and would be in time befo for my journey to Bedford which I am to take the week following. your doing us this favor and giving me an answer by the
			 bearer will much oblige me. accept my best wishes & respects.
          Th:
            Jefferson
        